           Case 1:19-cv-00972-AJN Document 43 Filed 06/26/20 Page 1 of 15

                                                                                                      6/26/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------- X
STEVE HESSE and ADAM BUXBAUM, on                      :
behalf of themselves and all others similarly         :
situated,                                             :
                                                      :
                       Plaintiffs,                    :
                                                      :
v.                                                    :   No.: 1:19-cv-00972-AJN
GODIVA CHOCOLATIER, INC. and DOES :
1 through 50,                                         :
                                                      :
                       Defendants.                    :
                                                      :
                                                      :
                                                      :
                                                      X
-----------------------------------------------------

                      STIPULATION AND [PROPOSED] ORDER GOVERNING
                         CONFIDENTIALITY OF DISCOVERY MATERIAL

        Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Rule 502 of the Federal

Rules of Evidence, and Rule 4 of the Court’s Individual Practices, IT IS HEREBY STIPULATED

AND AGREED, by and among Plaintiffs Steve Hesse and Adam Buxbaum (“Plaintiffs”) and

Defendant Godiva Chocolatier, Inc. (“Defendant”) (each of whom individually is referred to herein

as a “Party,” and collectively, the “Parties”), by and through their undersigned counsel, state as

follows:

                 1.       The provisions of this Stipulation and Order Governing Confidentiality of

Discovery Material (“Confidentiality Order”) shall govern the production and handling of all

information, material, and documents (in electronic form or otherwise) disclosed during the

course of this action (the “Action”) by Plaintiffs and Defendant or by any non-party acting

voluntarily or in response to Court-authorized discovery, including taking depositions,
         Case 1:19-cv-00972-AJN Document 43 Filed 06/26/20 Page 2 of 15



responding to interrogatories, responding to requests for admissions, and producing documents

for inspection and copying (the “Discovery Material”).

               2.      As used herein:

                       a.      “Producing Party” shall mean any Party or any non-party

                               producing Discovery Material.

                       b.      “Receiving Party” shall mean any Party or any non-party receiving

                               Discovery Material.

               3.      Designation of Information as Confidential. Any Party or non-party may

designate as “Confidential” any Discovery Material that the Producing Party (or its counsel)

reasonably and in good faith believes to be confidential, including, but not limited to, the

following documents and tangible things produced or otherwise exchanged: personal

information; financial, commercial, proprietary, or other business information that is non-public

and sensitive in nature; or sensitive and/or confidential consumer information.

               4.      Designation of Information as Confidential—Attorneys’ Eyes Only. A

Party may designate as “Confidential—Attorneys’ Eyes Only” any material that the Producing

Party (or its counsel) reasonably and in good faith believes to be subject to confidentiality

protection under the Federal Rules of Civil Procedure and/or applicable state or federal law,

including but not limited to sensitive or financial business information, trade secrets, or other

highly confidential information that warrants extraordinary protections.

               5.      The protections conferred by this Confidentiality Order cover not only

“Confidential” and “Confidential—Attorneys’ Eyes Only” material (together, the “Confidential

Material”), but also (a) any information copied or extracted from the Confidential Material;

(b) all copies, excerpts, summaries, or compilations of the Confidential Material; and (c) any



                                                  2
         Case 1:19-cv-00972-AJN Document 43 Filed 06/26/20 Page 3 of 15



testimony, conversations, or presentations by the Parties or their counsel that might reveal

Confidential Material. Notwithstanding the foregoing, the protections conferred by this

Confidentiality Order do not cover information that is already in the public domain or becomes

part of the public domain through trial or otherwise.

               6.      Manner of Designation.        The designation of Discovery Material as

“Confidential” or “Confidential—Attorneys’ Eyes Only” for the purposes of this Confidentiality

Order shall be made in the following manner:

                       a.     in the case of deposition or other pretrial testimony, the Producing

                              Party shall either (i) make a statement on the record at the time of

                              the disclosure; or (ii) send within a reasonable period of time a

                              written notice to counsel for all parties to this litigation identifying

                              the portions of the testimony to which the designation applies; and

                              in both of the foregoing instances, the Producing Party shall direct

                              the court reporter to affix the legend reflecting the appropriate

                              designation to the first page and all designated portions of the

                              transcript, including all copies thereof;

                       b.     in the case of interrogatory responses, the Producing Party shall (i)

                              state in the main body of responses that the interrogatory at issue

                              requests information pertaining to the Confidential Material; (ii) set

                              forth the response to the interrogatory at issue in an addendum

                              attached to the main body of responses; and (iii) affix the legend

                              reflecting the appropriate designation to each page of that

                              addendum;



                                                 3
          Case 1:19-cv-00972-AJN Document 43 Filed 06/26/20 Page 4 of 15



                       c.     in the case of Confidential Materials produced on CD, DVD or other

                              electronic storage medium, the Producing Party shall affix the

                              legend reflecting the appropriate designation to such electronic

                              storage medium and each page or unit of material; or

                       d.     in the case of Confidential Materials produced in hard copy, the

                              Producing Party shall affix the legend reflecting the appropriate

                              designation to each page so designated.

               7.      Confidential Material, information derived therefrom or any other

documents or materials reflecting or disclosing any Confidential Material may only be used in this

litigation and shall not be used for any other purpose.

               8.      Disclosure of Discovery Materials Designated “Confidential”. Discovery

Material designated “Confidential,” including any copies, notes, abstracts or summaries thereof,

shall be maintained in confidence by the Parties and shall not be disclosed to any other person,

except:

                       a.     the Court and Court personnel, as appropriate;

                       b.     witnesses, deponents or persons whom a Party’s counsel believes in

                              good faith may be deponents or trial fact witnesses, and their

                              counsel;

                       c.     each Party and its employees, officers, directors, representatives,

                              members, and affiliates; provided that, such persons are assisting the

                              Party with, or otherwise involved in, this litigation;

                       d.     each person identified in the Confidential Material as an author or

                              recipient (including by copy) thereof in whole or in part, or person



                                                 4
         Case 1:19-cv-00972-AJN Document 43 Filed 06/26/20 Page 5 of 15



                               to whom counsel reasonably and in good faith believe that the

                               original or a copy of such Confidential Material was sent or

                               otherwise made available prior to this litigation;

                       e.      Court reporters or videographers, professional jury or trial

                               consultants, mock jurors, and professional vendors, employed in

                               connection with this litigation;

                       f.      counsel for the Parties, including in-house and outside counsel, legal

                               assistants and other staff;

                       g.      any mediator(s) or settlement officer, and their supporting

                               personnel, mutually agreed upon by any of the parties engaged in

                               settlement discussions;

                       h.      experts, including necessary staff, retained by a Party or its counsel

                               in connection with this litigation; and

                       i.      any other person only upon order of the Court or with the written

                               consent of the Producing Party.

               9.      Every    person    given    access    to   Discovery   Material   designated

“Confidential,” information derived therefrom, or any other documents or materials reflecting or

disclosing such material, shall be advised that it is being disclosed pursuant and subject to the

terms of this Confidentiality Order and may not be disclosed by any person other than pursuant to

the terms hereof. All persons listed in Paragraph 8 subsections (b), (e), (g)-(i) to whom a Party

provides access to Discovery Material designated ‘Confidential,” information derived therefrom

or any other documents or materials reflecting or disclosing any such material, shall execute a copy




                                                  5
         Case 1:19-cv-00972-AJN Document 43 Filed 06/26/20 Page 6 of 15



of the certification attached hereto as Exhibit A before such access is provided and be advised that

he or she will be subject to the Confidentiality Order.

               10.     Disclosure of Discovery Material Designated “Confidential—Attorneys’

Eyes Only”. With respect to Discovery Material designated “Confidential—Attorneys’ Eyes

Only,” the documents and materials, and the information contained therein, shall be kept

confidential and shall not be communicated in any manner, either directly or indirectly, to any

person or entity other than a person or entity enumerated in Paragraph 8 subsections (a), (d), (e),

(g), (h), and only outside counsel and their legal assistants or staff in (f) above, except with the

express written consent of the Producing Party.           Accordingly, whenever any documents,

information, or other materials designated as “Confidential—Attorneys’ Eyes Only” are to be

discussed or disclosed in a deposition, any Party claiming such confidentiality may exclude from

the room any person who is not entitled to receive documents, information, or other things

designated as “Confidential—Attorneys’ Eyes Only.”

               11.     Filing of Confidential Materials. Confidential Materials shall, if filed with

or presented to the Court, be filed under seal in accordance with the Court’s Individual Rules and

the Local Rules of the Southern District of New York, unless otherwise ordered by the Court. In

the event that any Confidential Material is used in any court proceeding in this litigation or any

appeal therefrom, said Confidential Material shall not lose its status as “Confidential” or

“Confidential—Attorneys’ Eyes Only” through such use.

               12.     Sealing Procedures.    Except as otherwise permitted under the Court’s

Individual Practices in Civil Cases, Paragraph 4, no document may be filed with the Court under

seal or with redactions without an Order of this Court addressing the specific documents or

portions of documents to be sealed or redacted. Any application to seal or redact shall comply



                                                 6
         Case 1:19-cv-00972-AJN Document 43 Filed 06/26/20 Page 7 of 15



with the Court’s Individual Practices in Civil Cases, Paragraph 4. Unless otherwise ordered, a

party seeking to file an opposing party’s Confidential Materials shall so advise the opposing party

fourteen (14) days in advance specifying the precise portion of the information the party seeks to

use, the general purpose thereof and any redactions to which the party does not object. Within

seven (7) days thereafter, the party whose Confidential Materials are sought to be used may make

an application to seal or redact in accordance with Paragraph 4 of the Court’s Individual Practices

in Civil Cases, indicating the portion or portions of the information it seeks to have sealed. Nothing

herein is intended to alter or modify the applicability of Paragraph 4 of the Court’s Individual

Practices in Civil Cases, or the Fed. R. Civ. P., to this case. The redactions expressly authorized

by Paragraph 4 may be made without further application to the Court.

               13.     Challenging a Confidentiality Designation. Any Party may challenge, at

any time, the designation of Discovery Material as “Confidential” or “Confidential—Attorneys’

Eyes Only” by providing written notice to the Party or non-party that designated the Discovery

Material as “Confidential” or “Confidential—Attorneys’ Eyes Only” that the notifying Party does

not concur with the designation. If the Party or non-party that made the designation does not agree

to declassify such document or material within 14 days, any Party may move the Court for an order

changing the classification of, or declassifying, that Confidential Material. During the pendency

of such motion, such Confidential Material shall continue to be treated as “Confidential” or

“Confidential—Attorneys’ Eyes Only.” The Producing Party has the burden to show good cause

that the documents or materials require continuing protection.

               14.     Any person receiving Confidential Material shall exercise reasonable care

to prevent any disclosure of such Confidential Material other than pursuant to the provisions of

this Confidentiality Order. The Producing Party’s rights and remedies with respect to any



                                                  7
         Case 1:19-cv-00972-AJN Document 43 Filed 06/26/20 Page 8 of 15



disclosure of Confidential Material in contravention of the provisions of this Stipulation and Order

are hereby reserved.

               15.     Unauthorized Disclosure.      Confidential Material which is disclosed in

contravention of the provisions of this Confidentiality Order (through inadvertence or otherwise)

shall continue to be protected by the provisions hereof. Upon learning of the disclosure of

Confidential Material in contravention of the provisions of this Confidentiality Order, the party

that made the disclosure promptly shall: (i) give written notice of the disclosure to the Producing

Party, which notice shall include a specific description of the improperly disclosed Confidential

Material; (ii) give written notice to the recipient of the improperly disclosed Confidential Material

(the “Improper Recipient”); (iii) provide the Improper Recipient with a copy of this Confidentiality

Order and request that the Improper Recipient return the Confidential Material; (iv) give written

notice of the Improper Recipient’s response to the Producing Party; (v) make reasonable good faith

efforts to retrieve the improperly disclosed Confidential Material and all copies thereof (including

summaries, excerpts, notes and any other information derived therefrom); and (vi) give written

notice to the Producing Party of the result of such efforts. The Producing Party’s rights and

remedies with respect to any such improper disclosure are hereby reserved.

               16.     Subpoena or Other Legal Process for Confidential Materials. If any party

(the “Recipient”) having received Confidential Material: (a) is subpoenaed in another action or

proceeding, (b) is served with a discovery demand in another action, or (c) is served with any other

legal process by a non-party to this litigation seeking Confidential Material, the Recipient shall,

unless prohibited by law, provide actual written notice, by hand, electronic mail or facsimile

transmission, within three (3) business days of receipt of such subpoena, demand, or legal process,

to the Producing Party’s counsel, who may seek a protective order precluding disclosure. Upon



                                                 8
         Case 1:19-cv-00972-AJN Document 43 Filed 06/26/20 Page 9 of 15



receiving written notice, the Producing Party will have a reasonable opportunity to object to the

disclosure, where possible, at least 10 days’ notice before production or other disclosure of the

Confidential Material. In no event shall production or disclosure be made before notice is given.

If the party claiming confidentiality makes a motion to quash or modify the subpoena or order,

then the Recipient shall comply with applicable law or the order of the court having jurisdiction

over such subpoena, order, or motion. If no such motion is made, despite notice and a reasonable

opportunity to do so, the Recipient is entitled to comply with the subpoena or order.

               17.     Producing Party’s Treatment of Confidential Material. This Confidentiality

Order has no effect upon, and shall not apply to, the Producing Party’s use of its own Confidential

Material for any purpose. Nothing herein shall impose any restrictions on the use or disclosure,

by a Party, of any document, material or information designated as “Confidential” that was

obtained lawfully by such Party independently of the discovery proceedings in this litigation. The

burden shall be on the Party asserting that the document, material or information was obtained

independently to establish that fact.

               18.     No Waiver. Nothing herein shall require the production of documents,

things or other information that any Party contends is protected from disclosure by the attorney-

client privilege, the work-product doctrine, or any other applicable privilege.

               19.     Notice of Inadvertent Disclosure. Inadvertent or unintentional disclosure of

information subject to the attorney-client privilege or work-product doctrine or any other

applicable privilege or immunity (“Privileged Material”) shall not be deemed a waiver in whole or

in part of the privilege or work-product or other applicable immunity, either as to the specific

information disclosed or as to the same or related subject matter. If a Party has produced Discovery

Material that it subsequently claims is Privileged Material, the receiving party (the “Party



                                                 9
        Case 1:19-cv-00972-AJN Document 43 Filed 06/26/20 Page 10 of 15



Receiving Privileged Material”), upon written or oral request, shall promptly return it, including

all copies, and promptly destroy any notes concerning it. The Party Receiving Privileged Material

may not refuse to return the material. Upon receipt of the returned materials, the Producing Party

promptly shall provide a written good faith explanation of the basis for the privilege claim or claim

of immunity.     If the Party Receiving Privileged Material wants to challenge the claim of

inadvertent or unintentional production or the claim of privilege or immunity from disclosure, it

must first return the material, then confer and provide written notice to the Producing Party

identifying with particularity the reasons for the challenge. If the parties cannot resolve the dispute

within a reasonable time, the Party Receiving Privileged Material may move the Court for an

appropriate order. The disputed material shall be treated as privileged until a ruling on such motion

or other resolution of the dispute.

               20.     Reservation of Rights. This Confidentiality Order is entered into without

prejudice to the right of any Party or non-party to seek relief from, or modification of, this

Confidentiality Order or any provisions thereof by properly noticed motion to the Court or to

challenge any designations of confidentiality as inappropriate under applicable law.

               21.     Continuing Effect of Order. This Confidentiality Order shall continue to be

binding after the conclusion of the litigation except (a) that there shall be no restriction on

documents that are used as exhibits in Court (unless such exhibits were filed under seal); and

(b) that a Recipient may seek the permission of the Producing Party or further order of this Court

with respect to dissolution or modification of this Confidentiality Order. The provisions of this

Confidentiality Order shall, absent prior written consent of the parties, continue to be binding after

the conclusion of this action.




                                                  10
        Case 1:19-cv-00972-AJN Document 43 Filed 06/26/20 Page 11 of 15



               22.     Return of Information. Within 30 days after receiving notice of the entry of

an order, judgment or decree finally disposing of this litigation, including all appeals, counsel of

record for the Parties shall secure the return of all Discovery Material designated “Confidential”

or “Confidential—Attorneys’ Eyes Only” and all copies thereof and notes, abstracts or summaries

therefrom, including written confirmation to the Producing Party that the Confidential Materials

were deleted from any litigation support or other database, from all persons to whom such materials

were disclosed under the terms of this Confidentiality Order, and shall return them to counsel for

the Producing Party, except that counsel may retain their work-product, copies of Court filings and

official transcripts and exhibits, provided that the Confidential Material contained therein will

continue to be treated as provided herein. Alternatively, a Receiving Party may certify to the

Producing Party that all such information has been destroyed.

               23.     Amendments. This Confidentiality Order may be altered or modified only

by written agreement among the Parties or by order of the Court upon motion by any Party. A

party seeking to modify, extend or terminate shall notify opposing counsel and counsel shall meet

and confer concerning the proposed modification, extension or termination within ten (10)

business days of any request for same. The parties may modify, extend or terminate this

Confidentiality Agreement without leave of Court. However, if a party’s request is not agreed to

during the conference, or within any such extended period as agreed to by the parties, the party

seeking such modification, extension or termination shall within ten (10) business days of the

expiration of the meet and confer period, as extended if applicable, file a motion with the Court to

resolve the dispute.

               24.     Additional Protections. Any party seeking different or additional

protection other than as provided herein shall without delay produce all responsive documents



                                                11
        Case 1:19-cv-00972-AJN Document 43 Filed 06/26/20 Page 12 of 15



subject to this Confidentiality Agreement and thereafter promptly file a motion seeking such

additional protection, if the parties cannot reach an agreement as to the different or additional

protection sought, under the same procedure provided for under Paragraph 17, above. Until such

motion is resolved by the Court, the documents produced pursuant to this paragraph shall be

made available only to the Recipient(s) or attorneys, unless the Court permits otherwise.

               25.     Counterparts. This Confidentiality Order may be executed in counterparts

which together shall constitute one document. Any Defendant added by name to this case after

the “so ordering” of this Confidentiality Order shall be bound by it without having to execute it.

Dated: June 11, 2020

                                              Respectfully submitted,


                                              FARUQI & FARUQI, LLP


                                              By:     /s/ Timothy J. Peter
                                              Timothy J. Peter
                                              1617 John F. Kennedy Boulevard, Suite 1550
                                              Philadelphia, PA 19103
                                              Tel: (215) 277-5770
                                              Fax: (215) 277-5771
                                              Email: tpeter@faruqilaw.com

                                              Innessa M. Huot
                                              685 Third Avenue, 26th Floor
                                              New York, NY 10017
                                              Tel: 212-983-9330
                                              Fax: 212-983-9331
                                              E-mail: ihuot@faruqilaw.com

                                              THE WAND LAW FIRM, P.C.
                                              Aubry Wand
                                              400 Corporate Pointe, Suite 300
                                              Culver City, California 90230
                                              Tel: 310-590-4503
                                              Fax: 310-590-4596
                                              E-mail: awand@wandlawfirm.com


                                                 12
      Case 1:19-cv-00972-AJN Document 43 Filed 06/26/20 Page 13 of 15



                                     Attorneys for Plaintiffs Steve Hesse, Adam
                                     Buxbaum and the putative Classes


                                     KASOWITZ BENSON TORRES LLP


                                     By:     /s/ Seth A. Moskowitz
                                     Seth A. Moskowitz
                                     1633 Broadway
                                     New York, NY 10019
                                     Tel: (212) 506-1700
                                     Email: smoskowitz@kasowitz.com

                                     Attorneys for Defendant Godiva Chocolatier, Inc.


Date: ________________________
       June 26, 2020




  SO ORDERED



  _____________________________
        Hon. Alison J. Nathan
      United States District Judge




                                       13
        Case 1:19-cv-00972-AJN Document 43 Filed 06/26/20 Page 14 of 15



                              Exhibit A to Confidentiality Order

       I, ____________________, state the following:

        1.      I have read and understand the attached Confidentiality Order and I attest to my
understanding that access to information designated as “Confidential” may be provided to me
and that such access shall be pursuant to the terms and conditions and restrictions of the
Confidentiality Order. I agree to be bound by the terms of the Confidentiality Order, both with
respect to the United State District Court for the Southern District of New York’s powers of
supervision of the litigation of the case captioned, Hesse v. Godiva Chocolatier, Inc., No.
19cv0972, and to the party that produced the protected documents and information.

        2.     I shall not use or disclose to others, except in accordance with the Confidentiality
Order, any “Confidential” documents or information. If I fail to abide by the terms of this
Confidentiality Order, I understand that I shall be subject to sanctions by way of contempt of
court and to separate legal and equitable recourse by the adversely affected party. I further
consent to the exercise of personal jurisdiction by this Court and waive any objection as to venue
in connection with any effort to enforce this Confidentiality Order.


Signature: ______________________                    Dated: _____________________




                                                14
        Case 1:19-cv-00972-AJN Document 43 Filed 06/26/20 Page 15 of 15



                                         ATTESTATION

       I, Timothy J. Peter, am the ECF User whose ID and password are being used to file this

STIPULATION AND [PROPOSED] ORDER GOVERNING CONFIDENTIALITY OF

DISCOVERY MATERIAL. In accordance with S.D.N.Y. Electronic Case Filing Rule 8.5,

concurrence in the filing of this document has been obtained from Seth A. Moskovitz, counsel

for Defendant, and I shall maintain records to support this concurrence for subsequent production

for this Court if so ordered or for inspection upon request by a party.

Dated: June 11, 2020


                                                          By: /s/ Timothy J. Peter
                                                          Timothy J. Peter




                                                 15
